William B. Brown, J.,
concurring in the judgment. While I agree with the majority that the equal protection requirement of the Ohio Constitution should be the basis for our disposition in favor of the claimant, I must concur only in the judgment because I would subject a different classification to equal protection analysis (part I, infra), and because I believe that there exists herein statutory grounds for avoiding the constitutional merits of a classification which the majority in fact does subject to equal protection analysis (part II, infra).
I.
Prior to January 1, 1979, a claimant could avoid the six-year jurisdictional limitation of R. C. 4123.52 only if such claimant were paid disability compensation under R. C. 4123.56, 4123.57 or 4123.58 within six years of the date of injury. In Sechler v. Krouse (1978), 56 Ohio St. 2d 185, this court upheld the constitutionality of the above scheme. Most recently, based on the equal protection requirement of the Ohio Constitution, this court ruled that the payment of wages by an employer in lieu of the payment of disability compensation by the bureau5 during a period of temporary total disability within six years of the date of injury must be an additional ground for avoiding the above six-year limitation. Clifford v. Daugherty (1980), 62 Ohio St. 2d 414, 417-418.
As distinct from the claimant in Clifford who was paid wages by his employer during a period of temporary total *95disability within six years of the date of injury, claimant herein was paid sick-leave benefits by his employer during an otherwise similar period. Since it would be wholly arbitrary to distinguish between the payment of sick-leave benefits and the payment of wages for the purpose of determining whether a claimant’s entitlement to disability compensation will continue for more than six years after the date of injury, claimant herein must prevail based on the equal protection requirement of the Ohio Constitution. See Clifford, supra, at pages 417, 418.6
II.
The other factual distinction between Clifford and the instant cause is that the claimant in Clifford applied for disability compensation within six years of the date of injury while the claimant in the instant cause did not. In my opinion, the majority did not need to subject this distinction to constitutional scrutiny for the reason that the filing of an application within six years of the date of injury is not even a statutory condition for avoiding the six-year jurisdictional limitation of R. C. 4123.52.
Under R. C. 4123.52, the payment of disability compensation (and after Clifford and the instant cause, the payment of wages or sick-leave benefits in lieu of disability compensation), *96and not the application therefor, is the dispositive jurisdictional factor. Consequently the Industrial Commission has no present statutory authority to determine whether a claimant’s entitlement will continue for more than six years after the date of injury based upon whether a claimant filed an application for disability compensation within six years of the date of injury. Thus, the majority’s constitutional consideration (and renunciation) of whether the timeliness of an application for disability compensation can be jurisdictionally determinative on the facts presented is unnecessary and somewhat misleading.
Also, the language in Sechler, supra, at page 190, and in Clifford, supra, at page 418, fn. 5, should not be read to suggest that the filing of an application for disability compensation can sometimes be a jurisdictional condition under R. C. 4123.52. In Sechler, since the claimant was not paid disability compensation within six years of the date of injury, such claimant failed to meet the sole condition then existing (i.e., prior to Clifford) for avoiding the six-year limitation.
Somewhat cryptically, Clifford, supra, at fn. 5, distinguished Sechler as follows:
“***In Sechler the claimant did not apply for disability compensation within six years of the date of injury, and thus failed to meet a condition uniformly applicable to all claimants. * * * ” (Emphasis added.)
In keeping with the language of R. C. 4123.52, we should interpret “failed to meet a condition uniformly applicable to all claimants” as a reference to the claimant’s failure in Sechler to be paid disability compensation within six years of the date of injury. We should also either repudiate the portion of the above quoted sentence from fn. 5 which precedes the comma, or interpret it as a gratuitous remark indicating only that a claimant must, necessarily, first file an application in order to be paid disability compensation.
In no circumstance, however, should the language in Sechler, supra, at page 190, and in fn. 5 of Clifford be read to effect an amendment to R. C. 4123.52, introducing the timely filing of an application for disability compensation as an additional, albeit occasional, jurisdictional condition. Such matters are for the General Assembly.
*97In summary, by virtue of the terms of R. C. 4123.52, a claimant can avoid the six-year limitation if paid disability compensation under R. C. 4123.56, 4123.57 or 4123.58 within six years of the date of injury. Additionally, pursuant to the equal protection requirement of the Ohio Constitution as set forth in Clifford, supra, at pages 417-418, and as set forth in part I of this concurring opinion, a claimant can avoid this same six-year limitation if paid either wages or sick-leave benefits in lieu of disability compensation during a period of compensable disability within six years of the date of injury.7 In no event is the filing of an application for disability compensation a jurisdictional condition under R. C. 4123.52.8 Finally, pursuant to Sechler, supra, the above scheme, taken as a whole, is constitutional.
For the foregoing reasons, I can only concur in the judgment.

 In State, ex rel. Rubin, v. Indus. Comm. (1938), 134 Ohio St. 12, this court earlier held that an employee who received wages during a period of temporary total disability is not entitled to disability compensation under what is now R. C. 4123.56. Thus, there is no apparent reason for such an employee to think it necessary to apply for disability compensation.


 “Under the Equal Protection Clauses of the Ohio and United States Constitutions, a legislative classification, which implicates neither a suspect classification nor a fundamental interest, is valid if it is rational, i.e., if it is not wholly arbitrary and bears a reasonable relationship to a permissible governmental objective. McGowan v. Maryland (1961), 366 U. S. 420; Williamson v. Lee Optical (1955), 348 U. S. 483; National Tube Co. v. Peck (1953), 159 Ohio St. 98, paragraph six of the syllabus; Porter v. Oberlin (1965), 1 Ohio St. 2d 143, paragraphs two and three of the syllabus. Moreover, such a classification is presumed to be valid and will be upheld unless no reasonable state of facts can be conceived to support it. Lindsley v. Natural Carbonic Co. (1911), 220 U. S. 61.
“Notwithstanding the above judicial deference, we cannot uphold the classification at issue. The difference between a claimant who accepts wages in lieu of disability compensation and an otherwise similar claimant who***[accepts sick-leave benefits] is an arbitrary basis for determining whether a claimant’s entitlement will continue for more than six years after the date of his injury. We find no reasonable state of facts which will support this classification, nor have appellants offered any. Thus, we hold that the above classification is violative of the Equal Protection Clause of the Ohio Constitution.” (Emphasis added.) Clifford, supra, at pages 417-418.


 In Clifford, supra, and in the instant cause, it was stipulated that the claimants had periods of temporary total disability during which they were paid wages and sick-leave benefits, respectively, within six years of the date of injury.


 A separate question is when should payment of disability compensation under R. C. 4123.56, 4123.57 or 4123.58 be deemed to have occurred in a situation where the claimant applied for disability compensation within six years of the date of injury but the related payment was subsequently made by the bureau more than six years from the date of injury. Such a payment should perhaps be deemed to have been made within six years of the date of injury in order to prevent administrative and adjudicative delays from diminishing the rights of worthy claimants. See R. C. 4123.95 (liberal construction in favor of employees). In contrast, where a related payment of disability compensation is not subsequently made, the filing of an application within six years of the date of injury would apparently have no significance under R. C. '4123.52.